 Case 1:20-cv-01231-CFC Document 12 Filed 12/07/20 Page 1 of 4 PageID #: 2514




                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF DELAWARE

WSOU Investments, LLC d/b/a
Brazos Licensing and Development,

                Plaintiff,
                                            C.A. No. 20-1231-CFC
      v.

Xilinx, Inc.,
                Defendant.

                DEFENDANT XILINX, INC.’S PARTIAL MOTION
                 TO DISMISS WSOU’S AMENDED COMPLAINT

       Pursuant to FED. R. CIV. P. 12(b)(6), Defendant Xilinx, Inc. (“Xilinx”)

 hereby moves for an Order, substantially similar to the proposed Order attached

 hereto, dismissing the claims in the Amended Complaint (D.I. 11) for induced and

 contributory infringement for failure to state a claim upon which relief can be

 granted. The grounds for this motion are set forth in Xilinx’s Opening Brief

 submitted herewith.
Case 1:20-cv-01231-CFC Document 12 Filed 12/07/20 Page 2 of 4 PageID #: 2515




Dated: December 7, 2020                  YOUNG CONAWAY STARGATT &
                                         TAYLOR, LLP
OF COUNSEL:
                                         /s/ Anne Shea Gaza
Hilda C. Galvan                          Anne Shea Gaza (No. 4093)
JONES DAY                                Robert M. Vrana (No. 5666)
2727 North Harwood Street                Beth A. Swadley (No. 6331)
Dallas, TX 75201-1515                    Rodney Square
(214) 969-4556                           1000 North King Street
hcgalvan@jonesday.com                    Wilmington, DE 19801
                                         (302) 571-6600
David B. Cochran                         agaza@ycst.com
JONES DAY                                rvrana@ycst.com
North Point 901 Lakeside Avenue          bswadley@ycst.com
Cleveland, Ohio 44114-1190
(216) 586-7029                           Attorneys for Xilinx, Inc.
dcochran@jonesday.com

Thomas W. Ritchie
JONES DAY
77 West Wacker, Suite 3500
Chicago, Illinois 60601-1692
(312) 269-4003
twritchie@jonesday.com




                                     2
             Case 1:20-cv-01231-CFC Document 12 Filed 12/07/20 Page 3 of 4 PageID #: 2516




                                    CERTIFICATE OF SERVICE

                  I, Anne Shea Gaza, hereby certify that on December 7, 2020, I caused to be

         electronically filed a true and correct copy of the foregoing document with the

         Clerk of the Court using CM/ECF, which will send notification that such filing is

         available for viewing and downloading to the following counsel of record:

                                     James M. Lennon, Esquire
                                     Devlin Law Firm LLC
                                     1526 Gilpin Avenue
                                     Wilmington, DE 19806
                                     jlennon@devlinlawfirm.com

                                     Attorneys for Plaintiff

                  I further certify that on December 7, 2020, I caused a copy of the foregoing

         document to be served by e-mail on the above-listed counsel, and on the following:

                                     Isaac Rabicoff, Esquire
                                     Rabicoff Law Firm LLC
                                     5680 King Centre Drive, Suite 645
                                     Alexandria, VA 22315
                                     isaac@rabilaw.com

                                     Attorneys for Plaintiff




27308804.1
             Case 1:20-cv-01231-CFC Document 12 Filed 12/07/20 Page 4 of 4 PageID #: 2517




         Dated: December 7, 2020                      YOUNG CONAWAY STARGATT &
                                                      TAYLOR, LLP

                                                      /s/ Anne Shea Gaza
                                                      Anne Shea Gaza (No. 4093)
                                                      Robert M. Vrana (No. 5666)
                                                      Beth A. Swadley (No. 6331)
                                                      Rodney Square
                                                      1000 N. King Street
                                                      Wilmington, Delaware 19801
                                                      (302) 571-6600
                                                      agaza@ycst.com
                                                      rvrana@ycst.com
                                                      bswadley@ycst.com

                                                      Attorneys for Xilinx, Inc.




27308804.1
                                                  2
